Title: John Minor to Thomas Jefferson, 8 September [1814]
From: Minor, John
To: Jefferson, Thomas


            Fredericksburg Sep. 8th 1814
          Accept, Dear Sir, my thanks for your kind Letter, I shall give it to my Son as the most valuable Present I can make him;
          You, no doubt, have heard of the disgraceful disasters that have overwhelmed our Country, I need not, therefore, wring your Heart by the Painful repetition of the sad Tale—The Enemy have gone down the River with their—(I was about to call it their plunder)—but think it more correct to call it the Donations of Alexandria, I saw them yesterday opposite to Boyds Hole, about 20 in number; I blushed for my Country, but could not, at the same time, suppress, (perhaps) the uncharitable wish that they had the Town of Alexandria on board, Houses and all: That I might never see the monument of my country’s compleated disgrace—The wish, I fear is  too general to be just—it may be that that there were five just person going  among them—this may be, but there were not many more—it is reported that the Mayor, Colo  Simm remonstrated with Com. Rodgers on his hoisting the American flagg Flagg in the Town, (when he took possession of it, by order of the President,) the Reply was short, that he had raised it and that he the Mayor might pulle it  down—if he Dared.
          The passage of the Fleet gives us some relief   here for the Executive in their wisdom have called all the natural defence of this part of the Country to defend Richmond, leaving us with about 200 Men
          May God bless you my dear SirJ Minor
        